DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14 of U.S. Patent No. 10,548,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an endoprosthesis having an expanded state and an unexpanded state, the endoprosthesis comprising: a stent, wherein the stent has an inner surface defining a lumen, an outer surface, a first end, a second end, and a stent thickness defined between the inner surface and the outer surface, wherein the stent defines a plurality of apertures extending through the stent thickness; and a polymeric coating surrounding the stent and covering at least some of the apertures, the polymeric coating including a surface facing outwardly from the stent, the polymeric coating including a structure that defines a plurality of openings in the surface defining a plurality of holes extending inwardly from the surface toward the stent, the holes configured to allow tissue ingrowth from the surface into the holes upon initial implantation of the endoprosthesis in a body lumen, wherein the holes are arranged in a micropattern, wherein the surface extends continuously around an entire perimeter of each of the plurality of holes. .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fristenberg et al. U.S. Publication 2013/0268063 A1 (provisional application filed on April 6, 2012).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Regarding Claim 1, Fristenberg et al. discloses an endoprosthesis 20 comprising: a stent 40 having an inner surface defining a lumen, an outer surface, a first end, and a second end, wherein the stent 40 defines a plurality of apertures extending between the outer surface and the lumen (as seen in Figure 12 and paragraph [0031]); and a polymeric coating 50 attached to the outer surface 44 of the stent 40 and covering at least some of the apertures (as seen in Figures 2 and 12), the polymeric coating 50 including a first surface 52 attached to the outer surface of the stent 40, and a second surface 54 facing outwardly from the stent (as seen in Figures 2-3 and 11-12 and paragraphs [0031-0032]), wherein a maximum thickness of the polymeric coating is defined between the first and second surfaces (paragraph [0048]), the second surface defining a plurality of openings from which a plurality of holes extend toward the first surface, wherein the maximum thickness of the polymeric coating extends along an outer periphery of the polymeric coating.
Regarding Claim 2, 18, Fristenberg et al. discloses wherein the polymeric coating and the stent are coterminous (paragraph [0032]).
Regarding Claims 3, 16, Fristenberg et al. discloses wherein at least some of the plurality of holes extend entirely through the polymeric coating (paragraphs [0034] and [0048]).
Regarding Claim 6, Fristenberg et al. discloses wherein the plurality of holes are arranged in a regular micropattern (paragraph [0008]).
Regarding Claims 7, 19, Fristenberg et al. discloses wherein the plurality of holes are arranged in an irregular micropattern (paragraph [0008]).
Regarding Claims 8, 20, Fristenberg et al. discloses wherein the polymeric coating 50 forms at least one strip attached to the outer surface of the stent, wherein portions of the stent are exposed adjacent the at least one strip (as seen in Figure 12 and paragraphs [0015] and [0045]).
Regarding Claim 9, Fristenberg et al. discloses wherein the at least one strip is a single strip disposed helically around the stent, extending from the first end to the second end of the stent, wherein the exposed portions of the stent are between adjacent windings of the strip (as seen in Figure 12 and paragraphs [0015] and [0045]).
Regarding Claim 10, Fristenberg et al. discloses wherein the at least one strip includes a plurality of strips disposed longitudinally along the stent, wherein portions of the stent are exposed between adjacent strips (paragraph [0045]).
Regarding Claim 11, Fristenberg et al. discloses wherein the at least one strip includes a plurality of strips disposed circumferentially around the stent, wherein portions of the stent are exposed between adjacent strips.
Regarding Claim 12, Fristenberg et al. discloses wherein the polymeric coating is a polymeric material selected from the group consisting of hydrogels and silicones (paragraph [0041]).
Regarding Claim 13, Fristenberg et al. discloses wherein the polymeric coating at least partially covers the inner surface of the stent (paragraph [0031]).
Regarding Claim 14, Fristenberg et al. discloses wherein the polymeric coating further comprises a plurality of micropillars extending outwardly from the second surface (paragraphs [0008-0012]).
Regarding Claim 15, Fristenberg et al. discloses an endoprosthesis 20 comprising: an expandable stent 40 having a stent wall, the stent wall defining a plurality of apertures extending therethrough (as seen in Figures 11-12); and a polymeric coating 50 attached to an outer surface of the stent wall and covering at least along an entirety of the polymeric coating, including a periphery of the polymeric coating, wherein the second surface defines a plurality of openings  54 from which a plurality of holes extend toward the first surface (as seen in Figures 2-3 and paragraph [0034]).
Claim(s) 1-3, 6, 12-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav et al. U.S. Publication 2010/0042206 A1.
Regarding Claim 1, Yadav et al. discloses an endoprosthesis 20 comprising: a stent 40 having an inner surface defining a lumen, an outer surface, a first end, and a second end, wherein the stent 40 defines a plurality of apertures extending between the outer surface and the lumen (as seen in Figures 1-2 and paragraph [0099]); and a polymeric coating 562 attached to the outer surface of the stent 40 and covering at least some of the apertures (as seen in Figure 14 and paragraphs [0105] and [0116]), the polymeric coating 562 including a first surface 52 attached to the outer surface of the stent 40, and a second surface 560 facing outwardly from the stent (as seen in Figures 14 and paragraph [0116]), wherein a maximum thickness of the polymeric coating is defined between the first and second surfaces (as seen in Figure 14), the second surface defining a plurality of openings 570 from which a plurality of holes extend toward the first surface (as seen in Figure 14 and paragraph [0116]), wherein the maximum thickness of the polymeric coating extends along an outer periphery of the polymeric coating (as seen in Figures 12-14).
Regarding Claim 2, 18, Yadav et al. discloses wherein the polymeric coating and the stent are coterminous (paragraphs [0113-0116]).
Regarding Claims 3, 16, Yadav et al. discloses wherein at least some of the plurality of holes extend entirely through the polymeric coating (as seen in Figure 14, paragraphs [0116]).
Regarding Claim 6, Yadav et al. discloses wherein the plurality of holes are arranged in a regular micropattern (as seen in Figure 14).
Regarding Claim 12, Fristenberg et al. discloses wherein the polymeric coating is a polymeric material selected from the group consisting of hydrogels and silicones (paragraph [0041]).
Regarding Claim 13, Fristenberg et al. discloses wherein the polymeric coating at least partially covers the inner surface of the stent (paragraph [0031]).
Regarding Claim 14, Fristenberg et al. discloses wherein the polymeric coating further comprises a plurality of micropillars extending outwardly from the second surface (paragraphs [0008-0012]).
Regarding Claim 15, Fristenberg et al. discloses an endoprosthesis 20 comprising: an expandable stent 40 having a stent wall, the stent wall defining a plurality of apertures extending therethrough (as seen in Figures 11-12); and a polymeric coating 50 attached to an outer surface of the stent wall and covering at least along an entirety of the polymeric coating, including a periphery of the polymeric coating, wherein the second surface defines a plurality of openings  54 from which a plurality of holes extend toward the first surface (as seen in Figures 2-3 and paragraph [0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. U.S. Publication 2010/0042206 A1 in view of Pacetti et al. U.S. Publication 2011/0245904 A1.
Regarding Claims 4, 5, 17, Yadav et al. discloses a plurality of holes that are through-holes. However, Yadav et al. does not expressly disclose where at least some of the plurality of holes are blind holes, wherein the blind holes extend a majority of the maximum thickness of the polymeric coating, wherein at least some of the plurality of holes are blind holes having a bottom surface disposed between the first and second surfaces. Pacetti et al. teaches an endoprosthesis 10 in the same field of endeavor comprising a plurality of micro-depots forming pockets or depressions (paragraph [0007]), wherein the depots could be a through-hole which extends entirely through a structure or form a blind hole which have only a single opening and does not extend entirely through a structure, wherein the blind hole can extend a majority of the maximum thickness of the structure depending on the desired depth of the depot. Therefore, it would have been an obvious matter of design choice to have a plurality of micro-depots that form a blind hole as taught by Pacetti et al., since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claims 7-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. U.S. Publication 2010/0042206 A1 in view of Martin et al. U.S. Patent 6,042,605.
Regarding Claims 8, 9, 10, 11, 20, Yadav et al. discloses a stent comprising a polymeric coating 562. However, Yadav et al. does not expressly disclose the polymeric coating forms at least one strip attached to the outer surface of the stent, wherein portions of the stent are exposed adjacent the at least one strip, wherein the at least one strip is a single strip disposed helically around the stent, extending from the first end to the second end of the stent, wherein the exposed portions of the stent are between adjacent windings of the strip, wherein the at least one strip includes a plurality of strips disposed longitudinally along the stent, wherein portions of the stent are exposed between adjacent strips, wherein the at least one strip includes a plurality of strips disposed circumferentially around the stent, wherein portions of the stent are exposed between adjacent strips. Martin et al. teaches an endoprosthesis in the same field of endeavor comprising a stent having a polymeric coating on the outer surface of the stent, wherein the polymeric layer forms at least one strip or a plurality of strips disposed circumferentially around the stent and longitudinally along the stent for the purpose of having a graft member that is spaced apart from the turns adjacent thereto thereby forming graft free stress relief zones between adjacent turns to provide a generally uniform distribution of stress relief zone. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make Yadav’s polymeric layer to be Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claims 7, 19, Yadav et al. discloses wherein the plurality of holes are arranged in a regular micropattern. However, although Yadav et al. does not expressly disclose the holes are arranged in an irregular micropattern, this parameter is considered a matter of design choice and not involving a novel inventive step. In addition, neither the claims nor the specification provides reasons for criticality to, and/or unexpected benefits attributed to the holes having an irregular micropattern. Furthermore, Yadav discloses the shape and type of surface structure and micro-structures in the coating can vary (paragraphs [0014] and [0023]). Therefore, it would have been an obvious matter of design choice to have holes having an irregular micropattern, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774